                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

BRIAN BURBANK,                          )
                                        )
                  Plaintiff             )
      vs.                               )   Case No. 3:18-CV-800 RLM-MGG
                                        )
PLANET FORWARD, LLC d/b/a               )
PLANET FORWARD ENERGY                   )
SOLUTIONS, LLC,                         )
                                        )
                  Defendant             )

                              OPINION AND ORDER

      The parties filed a joint motion asking the court to approve a confidential

settlement agreement in this Fair Labor Standards Act case. While there are cases

in this district in which an FLSA settlement agreement has been allowed to remain

confidential, see, e.g., Beachy v. Reliance Construction, Inc., Case No. 3:15-CV-

184-TLS, 2015 WL 6828864 (Nov. 6. 2015); Roberts v. Apple Sauce, Inc., Case No.

3:12-CV-830-TLS, 2014 WL 4804252 (N.D. Ind. Sep. 25, 2014); Swarthout v. Ryla

Teleservices, Inc., Case No. 4:11-CV-21-PRC, 2012 WL 5361756 (N.D.Ind. Oct. 30,

2012), there are others in which it has not, see, e.g., Razon v. Vyas, Case No.

2:16-cv-441 RL-JEM, 2017 WL 3503395 (N.D. Ind. July 6, 2017). But the court

of appeals has taken a “strict position” regarding public access to court

documents – “[a]ny step that withdraws an element of the judicial process from

public view makes the ensuing decision look more like fiat and requires rigorous

justification”. Swarthout v. Ryla Teleservices, Inc., Case No. 4:11-CV-21-PRC,
2012 WL 5361756, at *2 (N.D.Ind. Oct. 30, 2012) (quoting Hicklin Eng’g, L.C. v.

Bartell, 439 F.3d 346, 348 (7th Cir. 2006)).

      The court held in Swarthout, that “[g]ood cause may exist [to file a

document under seal] if the documents are sealed in order to maintain the

confidentiality of trade secrets, privileged information, including documents

covered by the attorney-client privilege, and other non-public financial and

business information,” and that the parties had shown good cause to maintain the

settlement agreement under seal. Id. at *2-3. But see Metzger v. Auto Rescue of

MKE LLC, Case No. 15-CV-967-JPS, 2016 WL 7839154, at *3 (E.D. Wis. July 11,

2016) (finding that “the parties fail[ed] to overcome the high burden needed to

rebut the presumption of public access and denying motion to seal FLSA

settlement agreement); Perry v. Nat’l City, Case No. 05-CV-891-DRH, 2008 WL

427771, *1 (S.D. Ill. Feb. 14, 2008)(denying motion to seal FLSA settlement

agreement because the parties offered no argument as to how “they would be

specifically injured or harmed by allowing public access).

      The only reason the parties cite in their joint motion to seal the settlement

agreement in this case is that they wish “to preserve the confidentiality to which

they have agreed.” [Doc. No. 8]. That is insufficient, see Swarthout v. Ryla

Teleservices, Inc., Case No. 4:11-CV-21-PRC, 2012 WL 5361756, at *2 (N.D.Ind.

Oct. 30, 2012) (“Notwithstanding the parties’ agreement, the decision of whether

good cause exists to file a document under seal rests solely with the Court.”);


                                        2
Citizens First Nat’l Bank v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999),

as are any concerns the defendant might have about “copycat litigation”. See

Goesel v. Boley Int’l (H.K.) Ltd., 738 F.3d 831, 834 (7th Cir. 2013) (denying motion

to seal while recognizing that making settlement public may invite more suits

against a defendant); Lopez v. Nights of Cabiria, LLC, 96 F.Supp.3d 170, 180

(S.D.N.Y. 2015) (fear of copycat litigation doesn’t justify sealing FLSA agreement);

Metzger v. Auto Rescue of MKE LLC, Case No. 15-CV-967-JPS, 2016 WL 7839154,

at *3 (E.D. Wis. July 11, 2016); (“defendants’ desire to avoid copycat

litigation...insufficient to justify sealing settlement documents”). “Although copycat

litigation may be possible, that is a risk that parties take in pursuing FLSA

litigation as opposed to a pre-litigation settlement.” Id.

      Beachy and Roberts don’t dictate otherwise. While the court granted a joint

motion to file and maintain a confidential settlement agreement under seal in

Beachy, it didn’t discuss the Seventh Circuit’s position regarding public access to

court documents or cite any authority in support of its decision. Beachy v.

Reliance Construction, Inc., Case No. 3:15-CV-184-TLS, 2015 WL 6828864, at *2

(Nov. 6. 2015). In Roberts, the court approved a confidential settlement

agreement, but didn’t discuss confidentiality or make any findings about

confidentiality. Roberts v. Apple Sauce, Inc., Case No. 3:12-CV-830-TLS, 2014 WL

4804252, at *2 (N.D. Ind. Sep. 25, 2014).

      The parties’ desire to keep the proposed settlement agreement confidential


                                          3
doesn’t further FLSA’s implementation, and doesn’t appear to be consistent with

the Seventh Circuit’s position regarding public access to court documents or to

be supported by good cause. The court, accordingly, DEFERS ruling on the joint

motion to approve the settlement agreement [Doc. No. 7], and gives the parties 14

days, to and including January 18, 2019, to submit authority in support of their

assertion that the proposed settlement agreement in this Fair Labor Standards Act

case should remain confidential and under seal, or to move to unseal the

settlement agreement and proceed with a hearing on their motion to approve the

agreement.

      SO ORDERED.

      ENTERED:      January 3, 2019



                                         /s/ Robert L. Miller, Jr.
                                     Judge, United States District Court




                                       4
